VISION INDUSTRIES CORP.

AMENDED 2009 NON-QUALIFIED STOCK OPTION PLAN

Article I.

PURPOSE, ADOPTION AND TERM OF THE PLAN

Section 1.01

PURPOSE. The purpose of the VISION INDUSTRIES CORP. 2009 Non-Qualified Stock
Option Plan (hereinafter referred to as the "Plan") is to advance the interests
of the Company (as hereinafter defined) and its Subsidiaries (as hereinafter
defined) by encouraging and providing for the acquisition of an equity interest
in the Company by non-employee directors, officers, employees, consultants, and
advisors through the grant of options to purchase Common Stock (as hereinafter
defined). The Plan will enable the Company to retain the services of
non-employee directors, officers, employees, consultants, and advisors upon
whose judgment, interest, and special effort the successful conduct of its
operations is largely dependent and to compete effectively with other
enterprises for the services of non-employee directors, officers and  employees
as may be needed for the continued improvement of its business.

Section 1.02

ADOPTION AND TERM. The Plan shall become effective on January 8, 2009. The Plan
shall terminate on January 8, 2014, or such earlier date as shall be determined
by the Board (as hereinafter defined).

Article II.

DEFINITIONS

Section 2.01

For purposes of the Plan, capitalized terms shall have the following meanings:

Section 2.02

 "Beneficiary" means an individual, trust or estate who or that, by will or the
laws of descent and distribution, succeeds to the rights and obligations of the
Participant under the Plan and an Option Agreement upon the Participant's death.

Section 2.03

"Board" means the Board of Directors of the Company.

Section 2.04

"Code" means the Internal Revenue Code of 1986, as amended from time to time, or
any successor thereto. References to a section of the Code shall include that
section and any comparable section or sections of any future legislation that
amends, supplements, or supersedes said section.

Section 2.05

"Committee" means a committee of the Board as may be appointed, from time to
time, by the Board.

(a)

The Board may appoint more than one Committee to administer the Plan. If it
appoints more than one Committee, one Committee (the "Compensation and Stock
Option Committee") shall have the authority to grant Options to a Participant
who is either, at the Date of Grant of the Option, a "covered employee" as
defined in Section 162(m) of the Code or who is subject to Section 16 of the
Exchange Act; however, such Committee





Page 1 of 13

Amended 2009 SOP 110509




shall also have the authority to grant Options to other Participants. The
Compensation and Stock Option Committee shall be composed of at least two
directors of the Company, each of whom is a "non-employee director" as defined
in Rule 16b-3 and an "outside director" within the meaning of Section 162(m).
If, however, at least two of the Company's directors are not both "non-employee
directors" and "outside directors," the Board may grant Options to a Participant
who is either a "covered employee" or subject to Section 16 of the Exchange Act,
in which case the Board may also administer the Plan and the term "Committee" as
used herein shall also include the Board. The other Committee (the "Select
Committee") shall be composed of at least two directors, who may be officers of
the Company. The Select Committee shall have authority to grant Options to a
Participant who is not, at the Date of Grant of the Option, either a "covered
employee" as defined in Section 162(m) or subject to Section 16 of the Exchange
Act.

(b)

The Board may, from time to time, appoint members of each Committee in
substitution for those members who were previously appointed and may fill
vacancies, however caused, in the Committee.

(c)

The Compensation and Stock Option Committee and the Select Committee shall each
have the power and authority to administer the Plan in accordance with Article
III with respect to particular classes of Participants (as specified in Section
2.04(a)) and, when used herein, the term "Committee" shall mean either the
Compensation and Stock Option Committee or the Select Committee if the Board
appoints more than one Committee to administer the Plan. If, however, there is a
conflict between the determinations made by the Compensation and Stock Option
Committee and the Select Committee, the determinations made by the Compensation
and Stock Option Committee shall control.

Section 2.06

"Common Stock" means the Common Stock, par value $0.001 per share, of the
Company.

Section 2.07

"Company" means VISION INDUSTRIES CORP., a corporation organized under the laws
of the State of Florida, and its successors.

Section 2.08

“Covered employee,” as defined in Section 162(m) of the Code, means any employee
of the Company if –

(a)

As of the close of the taxable year, such employee is chief executive officer of
the taxpayer or is an individual acting in such a capacity or

(b)

The total compensation of such employee for the taxable year is required to be
reported to shareholders under the Securities Exchange Act of 1934 by reason of
such employee being among the 4 highest compensated officers for the taxable
year (other than the chief executive officer).





Page 2 of 13

Amended 2009 SOP 110509






Section 2.09

"Date of Grant" means the date designated by the Committee as the date as of
which it grants an Option, which shall not be earlier than the date on which the
Committee approves the granting of such Option.

Section 2.10

"Disability" has the meaning specified in Section 22(e)(3) of the Code.

Section 2.11

“Disability Date" means the date as of which an Employee Participant is
determined by the Committee to have a Disability.

Section 2.12

"Employee Participant" means a Participant who is not a Non-Employee Director.

Section 2.13

"ERISA" means the Employee Retirement Income Security Act of 1974, as amended.

Section 2.14

"Exchange Act" means the Securities Exchange Act of 1934, as amended.

Section 2.15

"Fair Market Value" of a share of Common Stock means, as of any given date, the
closing sales price of a share of Common Stock on such date on the principal
national securities exchange on which the Common Stock is then traded or, if the
Common Stock is not then traded on a national securities exchange, the closing
sales price or, if none, the average of the bid and asked prices of the Common
Stock on such date as reported on the Over the Counter Bulletin Board System
("OTCBB"); provided, however, that, if there were no sales reported as of such
date, Fair Market Value shall be computed as of the last date preceding such
date on which a sale was reported; provided, further, that, if any such exchange
or quotation system is closed on any day on which Fair Market Value is to be
determined, Fair Market Value shall be determined as of the first date
immediately preceding such date on which such exchange or quotation system was
open for trading. If the Common Stock is not admitted to trade on a securities
exchange or quoted on OTCBB, the Fair Market Value of a share of Common Stock as
of any given date shall be as determined in good faith by the Committee, in its
sole and absolute discretion, which determination may be based on, among other
things, the opinion of one or more independent and reputable appraisers
qualified to value companies in the Company's line of business. Notwithstanding
the foregoing, the Fair Market Value of a share of Common Stock shall never be
less than par value per share.

Section 2.16

"Non-Employee Director" means each member of the Board who is not an employee of
the Company.

Section 2.17

"Option Agreement" means a written agreement between the Company and a
Participant specifically setting forth the terms and conditions of an Option
granted to a Participant under the Plan.

Section 2.18

"Option" means any option to purchase Common Stock granted under the Plan to an
Employee Participant or to a Non-Employee Director. All Options granted under
the Plan shall be Options that do not qualify as incentive stock options under
Section 422 of the Code.





Page 3 of 13

Amended 2009 SOP 110509






Section 2.19

"Participant" means any employee, consultant, advisor, or Non-Employee Director
of the Company selected by the Committee to receive an Option under the Plan in
accordance with Articles V or VI.

Section 2.20

"Plan" means the VISION INDUSTRIES CORP. 2009 Non-Qualified Stock Option Plan as
set forth herein and as the same may be amended from time to time.

Section 2.21

"Rule 16b-3" means Rule 16b-3 promulgated by the SEC under Section 16 of the
Exchange Act and any successor rule.

Section 2.22

"SEC" means the Securities and Exchange Commission.

Section 2.23

"Section 162(m)" means Section 162(m) of the Code and the regulations
thereunder.

Section 2.24

"Termination of Employment" means, with respect to an Employee Participant, the
voluntary or involuntary termination of a Participant's employment with the
Company for any reason, including, without limitation, death, Disability,
retirement or as the result of the sale or other divestiture of the
Participant's employer or any similar transaction in which the Participant's
employer ceases to be the Company or one of its Subsidiaries. Whether entering
military or other government service shall constitute Termination of Employment,
and whether a Termination of Employment is a result of Disability, shall be
determined in each case by the Committee in its sole and absolute discretion.

Article III.

ADMINISTRATION

Section 3.01

COMMITTEE. The Plan shall be administered by the Committee, which shall have
exclusive and final authority in each determination, interpretation, or other
action affecting the Plan and its Participants. The Committee shall have the
sole and absolute discretion to interpret the Plan, to establish and modify
administrative rules for the Plan, to select the directors, officers, and other
employees to whom Options may be granted, to determine the terms and provisions
of the respective Option Agreements (which need not be identical), to determine
all claims for benefits under the Plan, to impose such conditions and
restrictions on Options as it determines appropriate, to determine whether the
shares delivered on exercise of Options will be treasury shares or will be
authorized but previously unissued shares, and to take such steps in connection
with the Plan and Options granted hereunder as it may deem necessary or
advisable. No action of the Committee will be effective if it contravenes or
amends the Plan in any respect.

Section 3.02

ACTIONS OF THE COMMITTEE. Except when the "Committee" is the "Board" in the
circumstance described in the fourth sentence of Section 2.04(a), all
determinations of the Committee shall be made by a majority vote of its members.
A majority of a Committee's members shall constitute a quorum. Any decision or
determination reduced to writing and signed by all of the members shall be fully
as effective as if it had been made by a majority vote at a





Page 4 of 13

Amended 2009 SOP 110509




meeting duly called and held. The Committee shall also have express
authorization to hold Committee meetings by conference  telephone, or similar
communication equipment by means of which all persons participating in the
meeting can hear each other.

Article IV.

SHARES OF COMMON STOCK

Section 4.01

NUMBER OF SHARES OF COMMON STOCK ISSUABLE. Subject to adjustments as provided in
Section 7.05, the lesser of 25,000,000 shares of Common Stock or an amount not
to exceed 80% of the total amount of the class outstanding of Common Stock as of
the record date for the 2009 Annual Meeting, rounded down to the lowest multiple
of hundred thousand shares, shall be available for Options under the Plan. Any
and all of such shares may be issued pursuant to Options granted to Employee
Participants or to Non-Employee Directors. The Common Stock to be offered under
the Plan shall be authorized and unissued Common Stock, or issued Common Stock
that shall have been reacquired by the Company and held in its treasury.

Section 4.02

NUMBER OF SHARES OF COMMON STOCK AWARDED TO ANY PARTICIPANT. In the event the
purchase price of an Option is paid or related tax or withholding payments are
satisfied in whole or in part through the delivery of shares of Common Stock
issuable in connection with the exercise of the Option, a Participant will be
deemed to have received an Option with respect to those shares of Common Stock.

Section 4.03

SHARES OF COMMON STOCK SUBJECT TO TERMINATED OPTIONS. The Common Stock covered
by any unexercised portions of terminated Options may again be subject to new
Options under the Plan.

Article V.

PARTICIPATION

Section 5.01

 ELIGIBLE PARTICIPANTS. Employee Participants shall be such officers, employees,
consultants, and advisors of the Company, whether or not directors of the
Company, as the Committee, in its sole and absolute discretion, may designate
from time to time. Non-Employee Director Participants shall be such Non-Employee
Directors as the Committee, in its sole and absolute discretion, may designate
from time to time. In making such designation, the Committee may take into
account the nature of the services rendered by the officers, employees,
consultants, advisors and Non-Employee Directors; their present and potential
contributions to the success of the Company; and such other factors as the
Committee, in its sole and absolute discretion, may deem relevant. The
Committee's designation of a Participant in any year shall not require the
Committee to designate such person to receive Options in any other year. The
Committee shall consider such factors as it deems pertinent in selecting
Participants and in determining the type and amount of their respective Options.
A Participant may hold more than one Option granted under the Plan. During the
term of the Plan, no Employee Participant may receive Options to purchase more
than 15,000,000 shares of Common Stock under the Plan.





Page 5 of 13

Amended 2009 SOP 110509






Article VI.

STOCK OPTIONS

Section 6.01

GRANT OF OPTION. Any Option granted under the Plan shall have such terms as the
Committee may, from time to time, approve, and the terms and conditions of
Options need not be the same with respect to each Participant.

Section 6.02

TERMS OF OPTIONS. Options granted under the Plan shall be subject to the
following terms and conditions and shall be in such form and contain such
additional terms and conditions, not inconsistent with the terms of the Plan, as
the Committee shall deem desirable:

(a)

Option Price. The option price per share of Common Stock purchasable under an
Option shall be determined by the Committee at the time of grant but shall not
be less than the Fair Market Value of a share of Common Stock on the Date of
Grant; provided, however, that, except as required by Rule 16b-3 with respect to
Options granted to persons subject to Section 16 of the Exchange Act, no
amendment of an Option shall be deemed to be the grant of a new Option for
purposes of this Section 6.02(a). Notwithstanding the foregoing, the option
price per share of Common Stock of an Option shall never be less than par value
per share.

(b)

Option Term. The term of each Option shall be fixed by the Committee, but no
Option shall be exercisable more than ten years after the Date of Grant.

(c)

Exercisability. An Option Agreement with respect to Options may contain such
performance targets, waiting periods, exercise dates and restrictions on
exercise (including, but not limited to, a requirement that an Option is
exercisable in periodic installments), and restrictions on transfer of the
underlying shares of Common Stock, if any, as may be determined by the Committee
at the time of grant. To the extent not exercised, installments shall cumulate
and be exercisable, in whole or in part, at any time after becoming exercisable,
subject to the limitations set forth in Sections 6.02(b), (f), (g) and (h).

(d)

Method of Exercise. Subject to whatever installment exercise and waiting period
provisions that apply under Section 6.02(c) and subject to Sections 6.02(b),
(f), (g) and (h), Options may be exercised in whole or in part at any time
during the term of the Option, by giving written notice of exercise to the
Company specifying the number of shares of Common Stock to be purchased. Such
notice shall be accompanied by payment in full of the purchase price in such
form as the Committee may accept.  If and to the extent the Committee determines
in its sole and absolute discretion at or after grant, payment in full or in
part may also be made in the form of shares of Common Stock already owned by the
Participant (and for which the Participant has good title, free and clear of any
liens or encumbrances) based on the Fair Market Value of the shares of Common
Stock on the date the Option is exercised; provided, however, that any already
owned Common Stock used for payment must have been held by the Participant for
at





Page 6 of 13

Amended 2009 SOP 110509




least six months. No Common Stock shall be issued on exercise of an Option until
payment, as provided herein, therefor has been made. A Participant shall
generally have the right to dividends or other rights of a stockholder with
respect to Common Stock subject to the Option only when certificates for shares
of Common Stock are issued to the Participant.

(e)

Non-Transferability of Options. No Option shall be transferable by the
Participant otherwise than by will, by the laws of descent and distribution, or
pursuant to a domestic relations order.

(f)

Acceleration or Extension of Exercise Time. The Committee, in its sole and
absolute discretion, shall have the right (but shall not in any case be
obligated) to permit purchase of Common Stock subject to any Option granted to a
Participant prior to the time such Option would otherwise become exercisable
under the terms of the Option Agreement. In addition, the Committee, in its sole
and absolute discretion, shall have the right (but shall not in any case be
obligated) to permit any Option granted to a Participant to be exercised after
the day the Option would otherwise expire, subject, however, to the limitation
set forth in Section 6.02(b).

(g)

Exercise of Options Upon Termination of Employment. The following provisions
apply to Options granted to Employee Participants:

(i)

 Exercise of Vested Options Upon Termination of Employment.

1)

Termination. Unless the Committee, in its sole and absolute discretion, provides
for a shorter or longer period of time in an Option Agreement or a longer period
of time in accordance with Section 6.02(f), upon an Employee Participant's
Termination of Employment other than by reason of death or Disability, the
Employee Participant may, within 90 days from the date of such Termination of
Employment, exercise all or any part of his or her Options as were exercisable
at the date of Termination of Employment. In no event, however, may any Option
be exercised later than the date determined pursuant to Section 6.02(b).

2)

Disability. Unless the Committee, in its sole and absolute discretion, provides
for a shorter or longer period of time in an Option Agreement or a longer period
of time in accordance with Section 6.02(f), upon an Employee Participant's
Disability Date, the Employee Participant may, within one year after the
Disability Date, exercise all or a part of his or her Options, whether or not
such Option was exercisable on the Disability Date, but only to the extent not
previously exercised. In no event, however, may any Option be exercised later
than the date determined pursuant to Section 6.02(b).





Page 7 of 13

Amended 2009 SOP 110509






3)

Death. Unless the Committee, in its sole and absolute discretion, provides for a
shorter period of time in an Option Agreement, in the event of the death of an
Employee Participant while employed by the Company, the Employee Participant's
Beneficiary shall be entitled to exercise any Options that were vested at the
date of the Employee Participant's death until the initial expiration date of
such Option determined pursuant to Section 6.02(b). Notwithstanding the above,
if the Employee Participant at the time of death had been an employee of the
Company for a period of one (1) year, 50% of the Employee Participant's unvested
Option would become vested and subject to exercise as stated above and if the
Employee Participant at the time of death had been an employee of the Company
for a period of two (2) years, all of the Employee Participant's unvested
Options would become vested and subject to exercise as stated above and shall
expire on the date of expiration of the Option determined pursuant to Section
6.02(b).

(ii)

Expiration of Unvested Options Upon Termination of Employment. Subject to
Sections 6.02(f) and 6.02(g)(i)(2) and (3), to the extent all or any part of an
Option granted to an Employee Participant was not exercisable as of the date of
Termination of  Employment, such right shall expire at the date of such
Termination of Employment. Notwithstanding the foregoing, the Committee, in its
sole and absolute discretion and under such terms as it deems appropriate, may
permit an Employee Participant to continue to accrue service with respect to the
right to exercise his or her Options.

(h)

Exercise of Options Upon Termination of Service. Unless the Committee, in its
sole and absolute discretion, provides for a shorter or longer period of time in
an Option Agreement or a longer period of time in accordance with Section
6.02(f), if a Non-Employee Director's service with the Company terminates for
any reason or if such person ceases to be a Non-Employee Director, such Option
may be exercised to the extent it was exercisable on the date of such
termination of service until the expiration of the stated term of the Option,
but only to the extent it was not previously exercised.

Article VII.

TERMS APPLICABLE TO ALL OPTIONS GRANTED UNDER THE PLAN

Section 7.01

PLAN PROVISIONS CONTROL OPTION TERMS. The terms of the Plan shall govern all
Options granted under the Plan, and in no event shall the Committee have the
power to grant to a Participant any Option under the Plan that is contrary to
any provisions of the Plan. If any provision of any Option granted under the
Plan conflicts with any of the terms in the Plan as constituted on the Date of
Grant of such Option, the terms in the Plan as constituted on the Date of Grant
of such Option shall control.

Section 7.02

OPTION AGREEMENT. No person shall have any rights under any Option





Page 8 of 13

Amended 2009 SOP 110509




granted under the Plan unless and until the Company and the Participant to whom
such Option shall have been granted shall have executed and delivered an Option
Agreement authorized by the Committee expressly granting the Option to such
person and containing provisions setting forth the terms of the Option. If there
is any conflict between the provisions of an Option Agreement and the terms of
the Plan, the terms of the Plan shall control.

Section 7.03

MODIFICATION OF OPTION AFTER GRANT. Except as provided by the Committee, in its
sole and absolute discretion, in the Option Agreement or as provided in Section
7.05, no Option granted under the Plan to a Participant may be modified (unless
such modification does not materially decrease the value of the Option) after
the Date of Grant except by express written agreement between the Company and
the Participant, provided that any such change (a) shall not be inconsistent
with the terms of the Plan, and (b) shall be approved by the Committee. In
addition, the repricing of any Option granted under this Plan shall require
shareholder approval.

Section 7.04

TAXES. The Company shall be entitled, if the Committee deems it necessary or
desirable, to withhold (or secure payment from the Participant in lieu of
withholding) the amount of any withholding or other tax required by law to be
withheld or paid by the Company with respect to any Common Stock issuable under
such Participant's Option, and the Company may defer issuance of Common Stock
upon the grant or exercise of an Option unless indemnified to its satisfaction
against any liability for any such tax. The amount of such withholding or tax
payment shall be determined by the Committee or its delegate and shall be
payable by the Participant at such time as the Committee determines. A
Participant shall be permitted to satisfy his or her tax or withholding
obligation by (a) having cash withheld from the Participant's salary or other
compensation payable by the Company, (b) the payment of cash by the Participant
to the Company, (c) the payment in shares of Common Stock already owned by the
Participant valued at Fair Market Value, and/or (d) the withholding from the
Option, at the appropriate time, of a number of shares of Common Stock
sufficient, based upon the Fair Market Value of such Common Stock, to satisfy
such tax or withholding requirements. The Committee shall be authorized, in its
sole and absolute discretion, to establish rules and procedures relating to any
such withholding methods it deems necessary or appropriate (including, without
limitation, rules and procedures relating to elections by Participants who are
subject to the provisions of Section 16 of the Exchange Act to have shares of
Common Stock withheld from an Award to meet those withholding obligations).

Section 7.05

 ADJUSTMENTS TO REFLECT CAPITAL CHANGES; CHANGE IN CONTROL.

(a)

Recapitalization. The number and kind of shares subject to outstanding Options,
the purchase price or exercise price of such Options, the limit set forth in the
last sentence of Section 5.01 of the Plan, and the number and kind of shares
available for Options subsequently granted under the Plan shall be appropriately
adjusted to reflect any stock





Page 9 of 13

Amended 2009 SOP 110509




dividend, stock split, combination or exchange of shares, merger, consolidation
or other change in capitalization with a similar substantive effect upon the
Plan or the Options granted under the Plan. The Committee shall have the power
and sole and absolute discretion to determine the nature and amount of the
adjustment to be made in each case.

(b)

Sale or Reorganization. After any reorganization, merger, or consolidation in
which the Company is the surviving entity, each Participant shall, at no
additional cost, be entitled upon the exercise of an Option outstanding prior to
such event to receive (subject to any required action by stockholders), in lieu
of the number of shares of Common Stock receivable on exercise pursuant to such
Option, the number and class of shares of stock or other securities to which
such Participant would have been entitled pursuant to the terms of the
reorganization, merger, or consolidation if, at the time of such reorganization,
merger, or consolidation, such Participant had been the holder of record of a
number of shares of Common Stock equal to the number of shares of Common Stock
receivable on exercise pursuant to such Option. Comparable rights shall accrue
to each Participant in the event of successive reorganizations, mergers, or
consolidations of the character described above.

(c)

Options to Purchase Stock of Acquired Companies. After any reorganization,
merger, or consolidation in which the Company shall be a surviving entity, the
Committee may grant substituted Options under the provisions of the Plan,
replacing old options granted under a plan of another party to the
reorganization, merger, or consolidation whose stock subject to the old options
may no longer be issued following such reorganization, merger, or consolidation.
The foregoing adjustments and manner of application of the foregoing provisions
shall be determined by the Committee in its sole and absolute discretion. Any
such adjustments may provide for the elimination of any fractional shares of
Common Stock that might otherwise become subject to any Options.

(d)

Changes in Control. (i) Upon the dissolution or liquidation of the Company, (ii)
upon a reorganization, merger, or consolidation in which the Company is not the
surviving corporation, (iii) upon the sale of substantially all of the property
or assets of the Company to another corporation, or (iv) upon the sale of at
least 50% or more of the voting stock of the Company through a tender offer or
otherwise to a party or an affiliated group of parties, then the Plan and the
Options issued thereunder shall terminate, unless provisions are made in
connection with such transaction for the assumption of Options theretofore
granted, or for the substitution for such Options of new options of the
successor corporation or a parent or subsidiary thereof, with appropriate
adjustment as to the number and kinds of shares and the per share exercise
prices. In the event such Options shall be terminated, all outstanding Options
shall be exercisable in full for at least 30 days prior to such termination
date, whether or not exercisable during such period, subject, however, to the
limitation set forth in Section 6.02(b). The Committee shall determine the date
on which Options may become exercisable pursuant to this





Page 10 of 13

Amended 2009 SOP 110509




Section 7.05(d).

Section 7.06

SURRENDER OF OPTIONS. Any Option granted to a Participant under the Plan may be
surrendered to the Company for cancellation on such terms as the Committee and
holder approve.

Section 7.07

NO RIGHT TO OPTION; NO RIGHT TO EMPLOYMENT. No director, employee or other
person shall have any claim or right to be granted an Option. Neither the Plan
nor any action taken hereunder shall be construed as giving any employee any
right to be retained in the employ of the Company.

Section 7.08

OPTIONS NOT INCLUDABLE FOR BENEFIT PURPOSES. Income recognized by a Participant
pursuant to the provisions of the Plan shall not be included in the
determination of benefits under any employee pension benefit plan (as such term
is defined in Section 3(2) of ERISA) or group insurance or other benefit plans
applicable to the Participant that are maintained by the Company, except as may
be provided under the terms of such plans or determined by resolution of the
Board.

Section 7.09

GOVERNING LAW. The Plan and all determinations made and actions taken pursuant
to the Plan shall be governed by the laws of the State of Florida and shall be
construed in accordance therewith.

Section 7.10

NO STRICT CONSTRUCTION. No rule of strict construction shall be implied against
the Company, the Committee, or any other person in the interpretation of any of
the terms of the Plan, any Option granted under the Plan or any rule or
procedure established by the Committee.

Section 7.11

COMPLIANCE WITH RULE 16b-3 AND SECTION 162(m). It is intended that the Plan be
applied and administered in compliance with Rule 16b-3 and with Section 162(m).
If any provision of the Plan would be in violation of Section 162(m) if applied
as written, such provision shall not have effect as written and shall be given
effect so as to comply with Section 162(m) as determined by the Committee in its
sole and absolute discretion. The Board is authorized to amend the Plan and the
Committee is authorized to make any such modifications to Option Agreements to
comply with Rule 16b-3 and Section 162(m), as they may be amended from time to
time, and to make any other such amendments or modifications deemed necessary or
appropriate to better accomplish the purposes of the Plan in light of any
amendments made to Rule 16b-3 and Section 162(m). Notwithstanding the foregoing,
the Board may amend the Plan so that it (or certain of its provisions) no longer
comply with either or both of Rule 16b-3 or Section 162(m) if the Board
specifically determines that such compliance is no longer desired and the
Committee may grant Options that do not comply with Rule 16b-3 and/or Section
162(m) if the Committee determines, in its sole and absolute discretion, that it
is in the interest of the Company to do so.





Page 11 of 13

Amended 2009 SOP 110509






Section 7.12

 CAPTIONS. The captions (i.e., all Article and Section headings) used in the
Plan are for convenience only, do not constitute a part of the Plan, and shall
not be deemed to limit, characterize, or affect in any way any provisions of the
Plan, and all provisions of the Plan shall be construed as if no captions have
been used in the Plan.

Section 7.13

SEVERABILITY. Whenever possible, each provision in the Plan and every Option at
any time granted under the Plan shall be interpreted in such manner as to be
effective and valid under applicable law, but if any provision of the Plan or
any Option at any time granted under the Plan shall be held to be prohibited by
or invalid under applicable law, then (a) such provision shall be deemed amended
to accomplish the objectives of the provision as originally written to the
fullest extent permitted by law, and (b) all other provisions of the Plan and
every other Option at any time granted under the Plan shall remain in full force
and effect.

Section 7.14

LEGENDS. All certificates for Common Stock delivered under the Plan shall be
subject to such transfer restrictions as the Committee may deem advisable under
the rules, regulations, and other requirements of the SEC, any stock exchange
upon which the Common Stock is then listed, and any applicable federal or state
securities law. The Committee may cause a legend or legends to be put on any
such certificates to make appropriate references to such restrictions.

Section 7.15

INVESTMENT REPRESENTATION. The Committee may, in its sole and absolute
discretion, demand that any Participant awarded an Option deliver to the
Committee at the time of grant or exercise of such Option a written
representation that the shares of Common Stock to be acquired upon exercise are
to be acquired for investment and not for resale or with a view to the
distribution thereof. Upon such demand, delivery of such written representation
by the Participant prior to the delivery of any shares of Common Stock pursuant
to the exercise of his or her Option shall be a condition precedent to the
Participant's right to purchase or otherwise acquire such shares of Common Stock
by such grant or exercise. The Company is not legally obliged hereunder if
fulfillment of its obligations under the Plan would violate federal or state
securities laws.

Section 7.16

AMENDMENT AND TERMINATION.

(a)

Amendment. The Board shall have complete power and authority to amend the Plan
at any time it is deemed necessary or appropriate; provided, however, that the
Board shall not, without the affirmative approval of a simple majority of the
holders of Common Stock, represented, by person or by proxy, and entitled to
vote at an annual or special meeting of the holders of Common Stock, make any
amendment that requires stockholder approval under applicable law or rule,
unless the Board determines that compliance with such law or rule is no longer
desired with respect to the Plan as a whole or the provision to be amended. No
termination or amendment of the Plan may, without the consent of the Participant
to whom any Option shall theretofore have been granted under the Plan,





Page 12 of 13

Amended 2009 SOP 110509




adversely affect the right of such individual under such Option; provided,
however, that the Committee may, in its sole and absolute discretion, make
provision in an Option Agreement for such amendments that, in its sole and
absolute discretion, it deems appropriate.

(b)

Termination. The Board shall have the right and the power to terminate the Plan
at any time. No Option shall be granted under the Plan after the termination of
the Plan, but the termination of the Plan shall not have any other effect, and
any Option outstanding at the time of the termination of the Plan may be amended
and exercised and may vest after termination of the Plan at any time prior to
the expiration date of such Option to the same extent such Option could have
been amended and would have been exercisable or would have vested had the Plan
not terminated.

Section 7.17

 COSTS AND EXPENSES. All costs and expenses incurred in administering the Plan
shall be borne by the Company.

Section 7.18

 UNFUNDED PLAN. The Company shall not be required to establish any special or
separate fund or make any other segregation of assets to assure the payment of
any award under the Plan.




The foregoing Amended 2009 Non-Qualified Stock Option Plan (consisting of 13
pages, including this page) was duly adopted and approved by the Board of
Directors on November 5, 2009.

VISION INDUSTRIES CORP.,

a Florida corporation

/s/Martin Schuermann

 

Martin Schuermann

Chief Executive Officer

 








Page 13 of 13

Amended 2009 SOP 110509


